     Case 3:20-cv-01202-MMA-AHG Document 10 Filed 07/13/20 PageID.51 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE: THE COMPLAINT OF NOVA                      Case No. 20-cv-1202-MMA (AHG)
      GROUP, INC., et al. FOR
12
      EXONERATION FROM, OR                              ORDER DIRECTING ISSUANCE OF
13    LIMITATION OF, LIABILITY,                         MONITION AND INJUNCTION;
                                                        ISSUING NOTICE; AND
14
                                                        APPROVING AD INTERIM
15                                                      STIPULATION FOR VALUE
16
                                                        [Doc. No. 2]
17
18
19         Plaintiffs Nova Group, Inc., owner; Shimmick Construction Company, Inc.; and
20   Nova Shimmick, a joint venture, owners pro hac vice (collectively, “Plaintiffs”), of the
21   barge BMC-32, Official Number 673879, and her engines, tackle, and appurtenances
22   (“Vessel”), filed a Complaint on June 29, 2020, seeking exoneration from, or limitation
23   of, liability as provided for by statute, for all losses, injuries, damages, and deaths
24   resulting or arising from the Vessel’s voyage on December 14, 2017. Plaintiffs assert
25   that the value of the Vessel at the end of the voyage on December 14, 2017 did not
26   exceed $400,000.00, and that claims may be asserted against Plaintiffs for loss, injuries,
27   damage, or death, and that said claims are subject to limitation in the action now on file
28   in this Court. Plaintiffs executed and filed an Ad Interim Stipulation for Value in the

                                                    1
                                                                                20-cv-1202-MMA (AHG)
     Case 3:20-cv-01202-MMA-AHG Document 10 Filed 07/13/20 PageID.52 Page 2 of 3



 1   amount of $400,000.00 with interest at six percent (6%) per annum, as security for the
 2   amount or value of the Plaintiffs’ interest in the Vessel, if any.
 3         IT IS HEREBY ORDERED that the above-described Ad Interim Stipulation for
 4   Value deposited by the Plaintiffs with the Court for the benefit of claimants, in the sum of
 5   $400,000.00 with interest at six percent (6%) per annum, as security for the amount or
 6   value of the Plaintiffs’ interest in the Vessel, if any, is hereby approved.
 7         IT IS FURTHER ORDERED that a notice and monition hereby issues out of,
 8   and under the seal of, this Court to and against all persons and entities claiming losses,
 9   damages, injuries, or death resulting or arising from the subject voyage of the BMC-32
10   on December 14, 2017, admonishing them to appear and file their respective claims and
11   answers with the Clerk of this Court on or before 30 days after the filing of this Order,
12   and to make due proof of their respective claims in such manner as may hereinafter be
13   directed by further order of this Court, with liberty to any claimants who have duly filed
14   their claims to answer the Plaintiffs’ Complaint and to file such answer with the Clerk of
15   this Court on or before the date specified above at U.S. District Court, Southern District
16   of California, 221 West Broadway, San Diego, CA 92101, and serve on or mail a copy
17   thereof to Plaintiffs’ attorneys, Cox, Wootton, Lerner, Griffin & Hansen LLP, Mark E.
18   Tepper/Edward F. Sears, 900 Front Street, Suite 350, San Francisco, CA 94111, or be
19   defaulted and forever barred.
20         IT IS FURTHER ORDERED that the Plaintiffs shall give public notice of said
21   monition pursuant to Federal Rules of Civil Procedure, Supplemental Rule F(4) for
22   Certain Admiralty and Maritime Claims, by causing such notice to be published in a
23   newspaper of general circulation in San Diego, California, once per week for four
24   consecutive weeks prior to the deadline set out above for the filing of claims. The form
25   of the notice shall conform substantially with the Notice to Claimants of Limitation of
26   Liability Action and notice for publication concurrently submitted by the Plaintiffs, and
27   included in their pleadings, and is approved by this Court.
28         IT IS FURTHER ORDERED that not later than the date of the second

                                                    2
                                                                                20-cv-1202-MMA (AHG)
     Case 3:20-cv-01202-MMA-AHG Document 10 Filed 07/13/20 PageID.53 Page 3 of 3



 1   publication of said notice, the Plaintiffs shall mail a copy of said notice to every person
 2   and entity known to have made any outstanding claim against the Plaintiffs or the Vessel
 3   arising from the subject voyage.
 4         IT IS FURTHER ORDERED that the institution or prosecution of any suit,
 5   action, or other legal or administrative proceeding of any nature in any venue (outside
 6   these proceedings) against the Plaintiffs or the Vessel, regarding any claim resulting or
 7   arising from the subject voyage are hereby enjoined, stayed, and restrained, said
 8   injunction to remain in effect until the determination of this action in this Court.
 9         IT IS FURTHER ORDERED that service of this order as an Injunction shall be
10   made by delivering a certified copy hereof to the person or persons to be enjoined, or to
11   their respective attorneys or representatives.
12         IT IS SO ORDERED.
13
14   Dated: July 10, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
                                                                               20-cv-1202-MMA (AHG)
